1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 DAVID C. MONTOYA,

 8          Petitioner-Appellant,

 9 v.                                                                          NO. 29,801

10 CARMELA MONTOYA,

11          Respondent-Appellee,

12 and

13 STATE OF NEW MEXICO ex rel
14 HUMAN SERVICES DEPT.,

15      Intervenor-Appellee.
16
17 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
18 Eugenio S. Mathis, District Judge

19 David C. Montoya
20 Las Vegas, NM

21 Pro Se Appellant

22 Michael Torrez
23 Portales, NM

24 Victoria W. Doom
25 Las Vegas, NM
1 for Appellees




                  2
1                          MEMORANDUM OPINION

2 BUSTAMANTE, Judge.

3       Summary reversal was proposed for the reasons stated in the calendar notice.

4 No memorandum opposing summary reversal has been filed, and the time for doing

5 so has expired.

6       Reversed.

7       IT IS SO ORDERED.



8
9                                MICHAEL D. BUSTAMANTE, Judge

10 WE CONCUR:


11
12 RODERICK T. KENNEDY, Judge


13
14 LINDA M. VANZI, Judge




                                          3